UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 14, 2010 WEBMEDIABRANDS INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-26393 06-1542480 (Commission File Number) (IRS Employer ID Number) 50 Washington Street, Suite 912, Norwalk, Connecticut 06854 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (203) 662-2800 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant (b)Engagement of new independent registered public accounting firm July 14, 2010, WebMediaBrands, Inc. (the “Company”) engaged Rothstein, Kass & Company, P.C. as its new independent registered public accounting firm.The Audit Committee of the Company’s Board of Directors approved the engagement of Rothstein, Kass. During the fiscal years ended December 31, 2009 and 2008 and through July 14, 2010,neither the Company nor anyone on its behalf consulted with Rothstein, Kass regarding either (i) the application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Company’s financial statements (nor has Rothstein, Kass provided any written report or oral advice to the Company that Rothstein, Kass concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue) or (ii) any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) and the related instructions of Item 304 of Regulation S-K) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. WEBMEDIABRANDS, INC. Date: July 15, 2010. By: /s/Donald J. O'Neill Donald J. O’Neill Vice President and Chief Financial Officer
